Exhibit 10.45

 
PROMISSORY NOTE
 
 

$300,000  
Orange County, California
 
 July 6, 2009

 
FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation  (referred to herein as the “Borrower” or “Company”), hereby
unconditionally promises to pay to the order of Alder Capital Partners I, L.P.,
its endorsees, successors and assigns (the “Holder” or “Lender”), in lawful
money of the United States, the principal sum of Three-Hundred Thousand Dollars
($300,000) on the Maturity Date.
 
1.  Terms of Repayment and Conversion.  Principal of and interest on this Note
shall be due six months from date of issuance or, if earlier, upon a minimum of
five million dollars ($5,000,000) net being received by the Borrower in any
debt, equity or other financing (provided that the Company shall provide 3
business days prior written notice to the Holder).
 
a.  Upon the execution and delivery of this Note, the Holder shall disburse to
the Borrower the sum of $300,000, which is the principal amount. All remaining
amounts outstanding under this Note shall mature and become due and payable in
full on January 6, 2010 (the "Maturity Date"), subject to any prior payment
required by this Note.
 
b.  At any time and from time to time this Note shall be convertible, in whole
or in part, into shares of the Company’s Common Stock (“Conversion Shares”) at
the option of the Holder.  The Holder shall effect conversions by delivering
written notice to the Company specifying therein the principal amount of this
Note to be converted.  The number of Conversion Shares issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note to be converted plus any
accrued but unpaid interest thereon, by (y) the Conversion Price, where the
“Conversion Price” shall equal $1.00 (subject to adjustment).  The Conversion
Price shall be appropriately and equitably adjusted following any stock splits,
stock dividends, spin-offs, distributions and similar events.  The Conversion
Shares shall be duly and validly issued, fully paid and non-assessable and,
following the applicable Rule 144 holding period, freely tradable.  The Holder
shall receive the stock certificate(s) within three (3) business days following
the date of conversion.
 
2.  Interest Rate.  This Note shall accrue interest on the principal for a
period of six (6) months from the date of this Note at a rate of twelve percent
(12%) per annum (the “Interest Rate”).  Interest shall be calculated on the
basis of a 365-day year for the actual number of days elapsed.  All payments
hereunder are to be applied first to the payment of accrued interest, and the
remaining balance to the payment of principal.
 
3.  Shares of Common Stock.  The Lender shall receive 30,000 shares of the
Company’s restricted common stock.  The Holder shall the receive stock
certificate within ten (10) business days of signing.
 
4.  Events of Default.  If any of the events of default specified in this
Section shall occur, Holder may, so long as such condition declare the entire
principal and unpaid accrued interest hereon immediately due and payable, by
notice in writing to the Company, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:
 
1

--------------------------------------------------------------------------------


 
a.      Default in the payment of the principal or unpaid accrued interest of
this Note when due and payable;
b.      Failure to issue Conversion Shares following a conversion hereunder; or
c.      Filing of bankruptcy proceedings involving the Company.
 
5.  Successors and Assigns: Assignment.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.  Nothing in this Note, express or implied, is intended to confer
upon any party, other than the parties hereto and their successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Note, except as expressly provided herein.  The Company may not assign this Note
or any of the rights or obligations referenced herein without the prior written
consent of Holder.
 
6.  Prepayment.  This Note may be prepaid in whole or in part, at any time,
without the prior written consent of the Lender, upon at least ten business days
prior written notice to the Holder. 
 
7.  Governing Law.  This agreement is entered into in Orange County, California,
and shall be construed in accordance with and governed by the laws of the State
of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
8.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to the Holder, then the last
known address on file with the Company.
                                
If to the Company: 
Location Based Technologies, Inc.   4999 E. La Palma Avenue   Anaheim, CA 92807
  Facsimile Number:  (714) 200-0287   E-mail:  joseph@pocketfinder.com    
If to Lender:
Alder Capital Partners I, L.P.
  Attn: Michael Licosati   Phone: (858) 259-3900  
E-Mail:  mlicosati@aldercap.com

 
9.  Heading; References.  The headings have been inserted for convenience only
and are not to be considered when construing the provisions of this Agreement.
 
      10.  Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto in respect of the terms of this Note by
the Holder and by the Company, superseding all negotiations, prior discussions,
prior written, implied and oral agreements, preliminary agreements and
understandings with Company or any of its officers, employees or agents.

 
IN WITNESS WHEREOF, the Borrower has executed this Promissory Note as of the
date first set forth above.
 
 
Borrower:
 
 
LOCATION BASED TECHNOLGIES, INC.


         
/s/ Joseph Scalisi
   
 
 
Name:  Joseph Scalisi
Title:  Co-President
   
 
 

 
 
2



